DETAILED ACTION
Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 09 February 2022, the Applicant has filed a response on 09 May 2022.
New claims 21-26 have been added.
The limitations of claim 12 which were interpreted under 35 U.S.C. 112(f) have been amended such that the limitations no longer require such an interpretation. The Examiner hereby withdraws this interpretation.
The claim objections given to claims 1, 16 and 20 for minor informalities are now withdrawn as the Applicant has amended the claims to overcome the objections.
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot based on the new ground of rejection necessitated by the amendment to the claims. The claims will be addressed based on their current presentation.
Claim Objections
Claim 1 is objected to because of the following informality:
Claim 1 in line, 12 recites ‘acquire characteristic information for a user request …’ which the Examiner believes should be --the user request-- given that ‘a user request’ is already present in line 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2013/0218572 A1: hereafter – Cho) in view of Catchpole (US 2012/0022871 A1) further in view of Hart et al (US 2014/0249817 A1), further in view of KOO (US 2016/0320849 A1), and further in view of HIROE et al (US 2020/0066254 A1: hereafter – Hiroe).
For claim 20, Cho discloses a method of controlling an intelligent gateway device [[configured to process a plurality of data received from a plurality of electronic devices in parallel]] (Cho: FIG. 2, [0054] — a display device that’s able to decide how to process input speech (as an intelligent gateway device)), the method comprising:
receiving a user request from a first electronic device (Cho: [0062] — a microphone which receives user input);
acquiring characteristic information for the received user request, wherein the characteristic information includes [[language information of the user request,]] a data type, and property information showing whether to control an electronic device (Cho: [0095] — determining that a user’s voice matches up to a voice command word that is part of the list of preset voice command words (as a way of determining characteristic information of the user request, also, matching voice input to a voice command word is a determination of data type); [0065] — determining characteristic information as the voice input not containing preset voice command words (indicating the detection of property information regarding controlling an electronic device));
selecting at least one recognition device from a plurality of recognition devices based on the acquired characteristic information (Cho: [0095]-[0096] — transmitting the user’s voice input to either the first or the second recognition units based on the determined characteristic of the voice input);
transmitting the received user request to a first recognition device of the selected at least one recognition device [[with a protocol of the first recognition device converted from a protocol of the user request]] (Cho: [0095]-[0096] — transmitting the user’s voice input to either the first or the second recognition units based on the determined characteristic of the voice input);
6Docket 3130-3179receiving a recognition result of the received user request from any one recognition device of the at least one recognition device (Cho: [0095]-[0096] — performing the recognition by either the first or second recognition unit to obtain a recognition result);
transmitting the [[voice data and]] received recognition result to a control device connected with a second electronic device (Cho: [0094], [0095] — after the recognition is performed by either the first or the second recognition unit, a command is determined as the recognition result, and the command gets transmitted to a system controller is order to control a display device (as the target electronic device)).
The reference of Cho provides teaching for controlling an intelligent gateway device, but fails to provide teaching for processing a plurality of data received from a plurality of electronic devices in parallel.
The reference of Catchpole is however introduced to provide teaching for this:
processing a plurality of data received from a plurality of electronic devices in parallel (Catchpole: [0009] — a parallel processing structure for performing parallel processing of a plurality of received lexical data structures).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Catchpole into that of Cho, given the predictable result of conserving processing time from processing different data structures within the same time period.
The combination Cho in view of Catchpole provides teaching for acquiring characteristic information for the received user request. It fails to teach that the characteristic information may include language information of the user request.
The reference of Hart is however introduced to teach:
acquiring characteristic information for the received user request, wherein the characteristic information includes language information of the user request a data type, and property information showing whether to control an electronic device (Hart: [0027], [0032] — speech characteristic of an input speech being a language spoken by the user).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of hart into the combination of Cho in view of Catchpole, given the predictable result that language characteristics might help associate an utterance with a user profile, thereby more effectively presenting results based on the user’s profile.
The combination of Cho in view of Catchpole further in view of Hart provides teaching for transmitting a received user request to a recognition device. It differs from the claimed invention in that the claimed invention further provides teaching for converting from a protocol of the user request to the protocol of an electronic device.
The reference of Koo is now introduced to teach this as:
transmitting the received user request to a first recognition device of the selected at least one recognition device with a protocol of the first recognition device converted from a protocol of the user request (Koo: [0099] — a conversion in protocol between a control command (user request) and a home device which can recognize the command).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Koo in that of the combination, given the predictable result of ensuring that the user request is in a format that would be understood by the recognition device.
The combination of Cho in view of Catchpole further in view of Hart and further in view of Koo teaches receiving a recognition result of a received user request. It fails to provide teaching for transmitting the recognition result to a text to speech device.
The reference of Hiroe is now introduced to teach:
transmit the recognition result to a text to speech (TTS) device (Hiroe: [0122] — a response text transmitted for speech synthesis);
receive voice data corresponding to the recognition result from the TTS device (Hiroe: [0123] — outputting the speech waveform from the speech synthesis), and
transmitting the voice data and received recognition result to a control device connected with a second electronic device (Hiroe: [0123] — outputting the speech waveform from a speaker of a robot).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Hiroe into that of the combination, given the predictable result of providing the user with an ease of access to received data through synthesised speech instead of text.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
An intelligent gateway device comprising:
a transceiver configured to communicate with a plurality of recognition devices; and
a controller including a master manager and a plurality of processors, wherein the master manager is configured to:
receive data including a user request from an electronic device, and
allocate the data to any one processor of the plurality of processors, wherein the any one processor is configured to:
receive the data from the master manager,
acquire characteristic information for a user request from the received data,
select at least one recognition device from the plurality of recognition devices based on the acquired characteristic information,
transmit the data to a first recognition device of the selected at least one recognition device,
receive a recognition result of the user request from any one recognition device of the at least one recognition device, and
transmit the received recognition result to a control device for controlling the control device.
Closest Prior Art
The reference of Gharabegian (US 2019/0281935 A1) provides teaching for a transceiver communicating audio with a plurality of voice recognition systems ([0045], [0060]).
Kothari et al (US 2019/0180770 A1) provides teaching for an orchestrator component (as a master manager) which receives speech and can select one of a plurality of digital assistant devices to transfer the speech to, wherein the selected digital assistant device can process and parse the input speech signal, and then having the digital assistant device transfer the processed data for further processing to be able to identify the command, generate an action data, and transfer the action data to a connected device in order to control the device [0057].
CHO et al (US 2013/0218572 A1) provides teaching for an intelligent gateway device (FIG. 2, [0054]), a communications unit with (FIG. 2 Part 206) with different recognition units (Parts 209, 210), a system controller controlling all components of the device [0061], a microphone to receive user input [0062], obtaining characteristics information from user speech input and transmitting the user speech input to either of the recognition units based on the determined characteristic, determining a command that then gets transmitted to a control device ([0095], [0096]).
The prior art of record taken alone or in combination however fail to teach, inter alia, an intelligent gateway device that has a controller which comprises a master manager and a plurality of processors, one of which transmits data to one of multiple recognition devices so that a determined recognition result can be transmitted to the control device in order to control the control device.
Claim 1 would hereby be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 21, 22, 23 and 24 depend on claim 1 and would also be allowable over the prior art of record if base claim 1 is rewritten or amended to overcome the objection given to it.
Claims 12-19, 25 and 26 are allowable over the prior art of record.
With regard to independent claim 12, the prior art of record taken alone or in
combination fail to teach, inter alia, a control system having an intelligent gateway device which comprises a master manager and a plurality of processors, one of which transmits data to one of multiple recognition devices so that a determined recognition result can generate a control command or output data to be transmitted to a second electronic device.
Claim 12 is hereby allowable over the prior art of record.
Dependent claims 13, 14, 15, 16, 17, 18, 19, 25 and 26 depend on claim 12 and are hereby allowable over the prior art would also be allowable over the prior art of record if base claim 1 is rewritten or amended to overcome the objection given to it.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657